Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 02/14/2020.
Claims 1-16 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odaohhara et al. (Pub. No. 20110050175 A1).

Regarding claims 1, 7, and 12, Odaohhara discloses:
A battery management method of a battery management system including a charge control switch and a discharge control switch connected to a high current path between an external device and a battery module (see Fig. 3-4, controller 111, battery pack 100, switches FET1 and FET2) , the method comprising: 
detecting a charging current flowing through the current path see par [0053-0057], detect the current and voltage...., an overvoltage protection function, and a low voltage protection function, and turns at least one of the charge protection switch FET2.....); 
detecting a voltage of each of a plurality of cells included in the battery module (see par [0053-0057], detect the current and voltage...., an overvoltage protection function, and a low voltage protection function, and turns at least one of the charge protection switch FET2.....).;  -4-Application No.: 16/468,630 Amdt date February 14, 2020 
determining an overvoltage state of the battery module based on presence or absence of the charging current and the cell voltages of the cells (see par [0053-0057], detect the current and voltage...., an overvoltage protection function, and a low voltage protection function, and turns at least one of the charge protection switch FET2.....).; and 
turning off the charge control switch when the battery module is determined to be in an overvoltage state (see par [0053-0057], detect the current and voltage...., an overvoltage protection function, and a low voltage protection function, and turns at least one of the charge protection switch FETt2.....).

Regarding claims 2, 8, and 13, Odaohhara discloses:
a current sensing resistor connected in series to the high current path, wherein the controller includes a current detection circuit connected to opposite ends of the current sensing resistor to detect the charging current through the current detection 

Regarding claims 3, 9, and 14, Odaohhara discloses:
wherein the controller determines that the battery module is in the overvoltage state when a maximum cell voltage among the cell voltages of the cells is equal to or greater than a first threshold value in a state where the charging current flows (see par [0050-0055], the battery controller 111 includes the analog input terminals Vi, V2, V3 for obtaining the cell voltages of the battery cells...., overvoltage protection function....).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara et al. (Pub. No. 20110050175 A1) further in view of Odaohhara (Pub. No. 2009/0009143 A1).

Regarding claims 4, 10, and 15, Odaohhara “175” fails to disclose:


Thus, Odaohhara “143” discloses:
a discharge control switch disposed in the high current path, -2-Application No.: 16/468,630 Amdt date February 14, 2020the controller turns off the discharge control switch when the maximum cell voltage is equal to or higher than a second threshold value in a state where the charging current flows, and the second threshold value is higher than the first threshold value (see par [0064-0066], the battery charger falls within the tolerance range with respect to the setting voltage Vchg and when it is set such that both a first-stage overcharge protection circuit and a second-stage overvoltage protection circuit ....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a battery pack of Odaohhara “175”  to include the tolerance range with respect to the setting voltage in order to prevent the cell voltage from exceeding the allowable maximum value (see Odaohhara “143”  par [0065]).

Regarding claims 6, 11, and 16, Odaohhara “143” disclose:
wherein the controller maintains current states of the charge control switch and the discharge control switch when the maximum cell voltage is equal to or greater than the first threshold value in a state in which the charging current does not flow (see par [0064-0066], the battery charger falls within the tolerance range with respect to the .


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara et al. (Pub. No. 20110050175 A1) and Odaohhara (Pub. No. 2009/0009143 A1) further in view of Rathmann (Patent No. 5955869 A).

Regarding claims 5, Odaohhara “175” and Odaohhara “143” fail to disclose:

wherein the controller includes a voltage detection circuit connected to each of the cells through a balancing connector (see Fig. 2, connector 30, see par 137], the multi-pin connector 30....).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a battery pack of Odaohhara “175”  to include connector to connect the battery cells and the controller is well known.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851